Citation Nr: 0312538	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a claimed urinary tract 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from June 1945 to March 1946 
and from March 1946 to April 1947.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the RO.  

The veteran and his wife testified at a hearing at the RO 
before a Hearing Officer in June 1999.  

The veteran testified at a hearing before the undersigned 
Member of the Board in February 2001.  

The Board remanded the case to the RO for additional 
development of the record in March 2001.  

In a December 2002 rating decision, the RO granted service 
connection for chronic lumbosacral strain and assigned a 20 
percent rating, effective from the date of receipt of the 
claim in September 1997.  The record, to date, reflects no 
disagreement with the initial rating for the veteran's 
chronic lumbosacral strain.  In light of the favorable action 
taken by the RO, the issue of service connection for chronic 
lumbosacral strain is rendered moot.  



FINDING OF FACT

The veteran currently is not shown to have a urinary tract 
disorder that is due to any event in service or is related to 
a service-connected disability.  



CONCLUSION OF LAW

The veteran is not shown to have urinary tract disability due 
to disease or injury that was incurred in active service; nor 
is any proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. The record contains sufficient information and 
opinions to decide the claim for service connection for a 
urinary tract disorder.  

It appears that some of the veteran's service medical records 
were damaged by the 1973 fire at the National Personnel 
Records Center (NPRC).  The records are fragile, but legible.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  

The Board notes that, at the hearing in February 2001, the 
veteran indicated that records pertaining to his active 
service in Greenland from July 1946 to September 1946 were 
not in the claims folder.  

With respect to medical evidence, the veteran testified that 
the missing records would most likely pertain to stomach 
problems.  

As such, it is the opinion of the Board that such medical 
evidence, if any, would be of minimum probative value to the 
veteran's current claim for service connection for a urinary 
tract disorder.  Under these circumstances, a remand to the 
RO for further development of the record in an effort to 
locate additional service medical records is unwarranted.  

The Board notes that, following the veteran's discharge from 
service, he reportedly was treated by several physicians for 
urinary tract infections, blood in his urine, and occasional 
incontinence.  Each of these physicians is either deceased or 
retired, and efforts to obtain their records have proven 
unsuccessful.  

Under these circumstances, the Board finds that all available 
relevant evidence has been obtained with regard to the 
veteran's claim.  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  


II.  Service Connection for a Claimed Urinary Tract Disorder

A.  Factual Background 

A careful review of service medical records dated in July 
1945 shows that the veteran has a hospital clinical diagnosis 
of filling defect, right pelvis, on IV diagram.  

The veteran underwent a cystoscopy.  Both ureters were 
catheterized, and bilateral retrograde pyelograms were made.  

A radiologic report indicates that the bilateral retrograde 
pyelograms were negative.  The examiner commented that the 
filling defect of right pelvis was not present on the 
retrograde pyelograms.  No urological disease was found.  

The service medical records at the time of the veteran's 
separation examination in April 1947 show a normal genitor-
urinary system.  The urinalysis results were negative.  The 
veteran neither reported kidney nor urinary problems.  

The testimony of the veteran at a hearing in June 1999 was to 
the effect that, during basic training, he had been hit in 
the lower back with the butt of a rifle and then taken to the 
hospital.  He began having problems with his kidneys shortly 
thereafter, and he continues to receive treatment on occasion 
for urinary infections.  

The testimony of the veteran at a hearing in February 2001 
was to the effect that, following the incident in service, he 
had trouble holding his urine.  He also underwent procedures 
for the removal of urinary blockage.  

The veteran underwent a VA examination in May 2002.  He 
reported being struck by the butt of a rifle over the right 
kidney while in service.  He reported undergoing cystoscopy 
and retrograde pyelography in 1945 when urine was collected 
from both ureters.  The urine was negative, and the findings 
on pyelography were negative.  

The veteran complained that, in damp weather and after 
straining by lifting, he would have hematuria.  His current 
symptoms included those of urinary frequency during the day 
and urgency with incontinence, as well as nocturia 3 to 4 
times.  

The veteran had last been treated for infection a year ago.  
Following a cholecystectomy four years earlier, the veteran 
was unable to void and required catheterization.  

The VA examiner found it difficult to establish any 
relationship between the trauma sustained by the veteran in 
service and his current symptomatology.  He noted that the 
veteran's pyelogram in service was negative.  


B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  In this case, the Board presumes the 
veteran to have been in sound condition at the time of entry.  

The veteran has testified that he was struck in the lower 
back by the butt of a rifle during basic training, and that 
he injured his kidneys and was hospitalized.  However, the 
service medical records at that time reveal no urological 
disease.  

More recent medical records show continuing problems with 
urinary frequency, incontinence and nocturia.  The veteran 
has been treated on occasion for urinary tract infections.  

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  The Board notes 
that neither a kidney problem nor urinary tract infections 
were found at the time of the veteran's examination for 
separation from service in 1947. 

While the Board finds the veteran's assertions (lay evidence) 
credible as to a continuity of symptomatology of urinary 
problems since his separation from service, and there is more 
recent evidence of recurrent urinary problems, what is 
missing in this case is competent medical evidence of a 
causal nexus to an incident of service-namely, to the injury 
to the veteran's lower back and subsequent urinary problems.  
See, e.g., Hodges v. West, 13 Vet. App. 287, as amended 
(2000).

Here, the Board finds that the overall evidence does not show 
that the injury to the veteran's lower back in service in 
1945 directly caused the veteran's current urinary problems, 
to include urinary tract infections.  

The recent VA examiner had indicated that the negative 
finding on the veteran's pyelogram in service made it 
difficult to establish any relationship between the veteran's 
current urinary symptomatology and the trauma sustained in 
service.  

The Board finds, based on its review of the record, that the 
veteran is not shown to have a urinary tract disorder that 
was incurred in or aggravated by service or was caused or 
aggravated by a service-connected disability.  

Here, as the preponderance of the evidence is against the 
claim for service connection for a urinary tract disorder, 
the claim must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.  



ORDER

Service connection for a urinary tract disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

